Citation Nr: 9919117	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-26 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa. 

In March 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder, evaluated as 30 percent disabling, and residuals of 
a fracture of the right wrist, also evaluated as 30 percent 
disabling. 

2.  The veteran's service connected disabilities preclude all 
forms of substantially gainful employment which are 
consistent with the veteran's educational background and 
occupational experience 


CONCLUSION OF LAW

The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran has two service-connected disabilities:  post-
traumatic stress disorder, evaluated as 30 percent disabling, 
and residuals of a fracture of the right wrist, also 
evaluated as 30 percent disabling.  Therefore, the 
requirements of 38 C.F.R. § 4.16(a) have not been met.  

However, a report of a June 1996 VA examination reflects an 
examiner's conclusion that the veteran was unable to secure 
employment and that post-traumatic stress disorder was 
characterized by irritability and difficulty in working with 
people, as well as nightmares and hypervigilance.  The 
examiner, who provided an Axis I diagnosis of post-traumatic 
stress disorder and an Axis II diagnosis of intermittent 
alcohol abuse, assigned a GAF of 50.  More recently, as 
evidenced by December and September 1998 examination reports 
in the claims file, another VA examiner, in response to a 
request for more precise information concerning the level of 
disability attributable to alcohol abuse versus post-
traumatic stress disorder, concluded alcohol abuse was 
sustained in full remission and that post-traumatic stress 
disorder, warranted a GAF evaluation of 50 to 55.  That 
examiner, who reviewed the claims file in rendering an 
opinion, characterized post-traumatic stress disorder as 
moderate to severe and concluded that, "[i]n terms of 
gainful employment, the examiner does not believe that [the 
veteran] can be successful in the foreseeable future."  This 
evidence, thus, is sufficient to suggest that the veteran's 
disabilities render him unable to secure gainful employment.  

The Board observes that a September 1994 opinion of the 
Social Security Administration (SSA) reflects that the 
veteran's disabilities, including his psychiatric 
disabilities, are not sufficiently serious to preclude him 
from performing all forms of employment.  Evidence obtained 
from SSA includes a February 1992 examination report, which 
reflects a diagnosis of adjustment disorder and a GAF 
evaluation of 65; a May 1994 discharge report which reflects 
a diagnosis of psychosis and a GAF evaluation of 35, with a 
GAF evaluation of 45 for the previous year; and a September 
1994 report of contact with the veteran's treating physician 
which reflects a determination that the veteran's post-
traumatic stress disorder "was not much of a problem" at 
the time of the telephone conversation in question.  

The evidence obtained from SSA is not wholly consistent with 
the more recent evidence obtained through VA examinations.  
However, the May 1994 discharge report suggests considerable 
impairment from the veteran's psychiatric disabilities, 
notwithstanding the fact that post-traumatic stress disorder 
was not among the disabilities diagnosed at that time.  
Moreover, in light of their recency, the VA examiners' 
opinions, the most recent of which reflects consideration of 
all the evidence in the claims file, is more probative of the 
issue at hand than are opinions dated several years earlier.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994)(Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.).

At a minimum, the evidence before the Board suggesting that 
the veteran is rendered unemployable as a result of his 
disabilities is in equipoise with any evidence to the 
contrary.  Current VA examinations, moreover, draw into 
question the adequacy of the current rating for the veteran's 
psychiatric disorder.  In either event, resolving all 
reasonable doubt in the veteran's behalf, the Board finds 
that an extraschedular total evaluation based upon individual 
unemployability is warranted in this case.  


ORDER

Entitlement to a total evaluation based upon individual 
unemployability is granted, subject to governing regulations 
concerning the payment of monetary awards.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

